[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: CLARIFICATION OF JUDGMENT
In this case, judgment was entered in favor of the plaintiff as against all defendants in the amount of $13,854.02 CT Page 5362 damages together with statutory interest.
At the same time, the court reserved decision on the plaintiff's claim for offer of judgment interest, having recovered more than the amount requested in its offer of judgment.
The court is unaware of any authority which allows the recovery of offer of judgment interest in addition to statutory interest and so informed the parties. Left to its choice, the plaintiff elected to recover the larger rate of offer of judgment interest.
In view thereof, the judgment entered on April 7, 1993 is amended to allow recovery of $13,854.02 damages together with interest at 12% in accordance with Conn. Gen. Stats. 52-192a, amounting to $2,484.73.
BELINKIE, JUDGE REFEREE